Exhibit Summary of Director Compensation Description Amount* Annual Retainer $20,000 Fee per meeting for attendance (in person or telephonically) at any of the five (5) regularly scheduled Board meetings $3,000 Annual Restricted Stock Award $100,000 Lead Independent Director $ 12,500 Annual Audit Committee Chair Fee $10,000 Annual Compensation Committee Chair Fee $5,000 Annual Nominating/Corporate Governance Committee Chair Fee $2,500 Fee per meeting for attendance (in person or telephonically) at any meeting of the Board called to address a significant issue(s) outside of the normal course of business $2,500 per meeting Fee per meeting for attendance (in person or telephonically) at any committee meeting called to address a significant issue(s) outside of the normal course of business $1,250 per meeting *The compensation referred to in the above table is only available to independent directors.
